Decree affirmed. This is an appeal by the respondent from a final "decree adjudicating that one savings account belonged to her and the other to the administratrix. Both accounts stood in the joint names of the respondent and the intestate. The latter furnished the entire sums represented by each account. The finding that one account was a gift to the respondent and the finding that the second was not are not inconsistent because there were material differences in the evidence respecting each account. Whether the intestate made a gift of either of the accounts was a question of fact. The finding of the judge that he made a gift of but one of them is not shown to be plainly wrong and must stand. Colby v. Callahan, 311 Mass. 727, 729. Thompson v. Thompson, 312 Mass. 245, 247. Ball v. Forbes, 314 Mass. 200, 204. Brain v. Brookline Savings Bank, 327 Mass. 435, 439.